DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Introduction
	Any rejections and/or objections, made in the previous Office Action, and not repeated below, are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Objections
Claim 24 is objected to because of the following informalities:  
In claim 24, line 2, “greater than mol%” does not include a lower limit for the Al2O3 content.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
Claims 1, 4-6, 8-18 and 20-29 are rejected under 35 U.S.C. 103 as being unpatentable over Mauro et al. (US 2014/0050911).  
Mauro et al. teaches a glass composition having overlapping ranges with the glass composition recited in instant claims 1, 11-13, 15, 20-22, 24 and 25.  See paragraph [0006].  Mauro et al. teaches that the glass has a thickness of less than 400 µm, which overlaps the thickness ranges recited in instant claims 1, 15 and 24.  See paragraph [0013].  Mauro et al. 
Mauro et al. differs from the claims by failing to disclose an anticipatory example or a range that is sufficiently specific to anticipate the claimed range.  However, it has been held that overlapping ranges are sufficient to establish prima facie obviousness.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the ranges taught by the reference, because overlapping ranges have been held to establish prima facie obviousness. See MPEP 2144.05.
Mauro et al. does not disclose the effective depth of layer when the glass is bent to a radius of 3.6 mm or less.  However, one of ordinary skill in the art would have expected the glass of Mauro et al. to possess the claimed effective depth of layer in view of the overlapping ranges of composition, thickness, compressive stress, and depth of layer.
As to claims 8 and 26, Mauro et al. teaches that the glass composition has a liquidus viscosity of 100 kP or more, which overlaps the presently claimed ranges.  See claim 13.
One of ordinary skill in the art would have expected that the glass composition of Mauro et al. would possess the Tbreakdown and T35kP properties of instant claims 9 and 27.
As to claims 10 and 28, Mauro et al. discloses that the glass articles can be formed by the down draw process.  See paragraph [0019].
The limitations of instant claims 14 and 23 can be found in Mauro et al. in paragraph [0003].
Response to Arguments
Applicant's arguments filed 15 December 2021 have been fully considered but they are not persuasive. 
Applicants argue that none of the examples anticipate the currently claimed glass composition.  However, a reference is not limited to its examples for disclosure, but can be used for all that it fairly suggests to one of ordinary skill in the art, and Mauro et al. teaches a general composition that has overlapping ranges with the instant claims.  
Applicants argue that the examples of Mauro et al. lead the ordinary skilled artisan to employ less than 12 mol% Al2O3 in combination with a Li2O/R2O ratio of greater than 0.2.  This argument is noted but not deemed persuasive.  Mauro et al. teaches a range of Al2O3 of 7-16 mol%, and otherwise overlapping ranges of Li2O and R2O.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Sample whose telephone number is (571)272-1376. The examiner can normally be reached Monday to Friday 7AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571)272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/David Sample/Primary Examiner, Art Unit 1784